--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT OF EMPLOYMENT AGREEMENT


THIS AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is made November 24, 2015,
by and between BioTime, Inc. (the “Company”), and Aditya Mohanty (“Executive”),
and amends the Employment Agreement, dated December 29, 2014, between the
Company and Executive (the “Employment Agreement”).


WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement, and such revisions have been approved by the Compensation
Committee of the Board of Directors of the Company;


NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:


1.             Section 1(a) of the Employment Agreement is revised to read as
shown below:


(a)            Position and Duties.  The Company agrees to employ Executive in
the position of Co-Chief Executive Officer.  Executive shall perform his duties
in coordination and cooperation, as may be reasonable, with the other Co-Chief
Executive Officer, observing such delineations of the scope of Executive’s
duties and those of the other Co-Chief Executive Officer as the Board of
Directors of the Company (the “Board of Directors”) may from time to time direct
or require.  Without limiting the generality of the immediately preceding
sentence, Executive shall manage the Company’s corporate strategy and
development and implementation, manage product development post early stage,
oversee routine operations, and serve as the main contact for institutional
investors and the Board of Directors.  Executive shall report to the Board of
Directors.  Executive shall devote his best efforts, skills and abilities, on a
full‑time basis, exclusively to the Company’s business.  Executive covenants and
agrees that he will faithfully adhere to and fulfill such policies as are
established from time to time by the Board of Directors.


2.             Section 2(a) of the Employment Agreement is revised as shown
below:


(a)            Salary.  During the term of this Agreement, BioTime shall pay to
the Executive a salary of $500,000 per year.  Executive's salary shall be paid
in equal semi-monthly installments, consistent with BioTime's regular salary
payment practices.  Executive's salary may be increased from time-to-time by
BioTime, in BioTime’s sole and absolute discretion, without affecting this
Agreement.


3.             Section 2(b) of the Employment Agreement is revised as shown
below:


(b)            Bonus.  Executive may be eligible for an annual bonus of up to
50% of his annual salary, as may be approved by the Board of Directors in its
discretion, based on Executive's achievement of predetermined Company and
individual objectives set by the Board of Directors from time to time. 
Executive agrees that the Board of Directors of BioTime may follow the
recommendations of the Compensation Committee of the board of directors of
BioTime’s parent company in determining whether to a award bonus or to establish
performance objectives.  Executive also agrees that the Board of Directors and
BioTime are not obligated to adopt any bonus plan, to maintain in effect any
bonus plan that may now be in effect or that may be adopted during the term of
Executive’s employment, or to pay Executive a bonus unless a bonus is earned
under the terms and conditions of any bonus plan adopted by BioTime.

--------------------------------------------------------------------------------

4.             The last sentence of Section 2(c) of the Employment Agreement is
amended to read as follows:


Until June 30, 2016, BioTime will additionally reimburse the travel costs for
Executive’s round trip travel between Alameda and his home in San Diego not more
often than once each week, in accordance with BioTime’s employee travel
policies.


5.             Except as provided in this Amendment, all terms and conditions of
the Employment Agreement shall remain in full force and effect.  Capitalized
terms not otherwise defined in this Amendment have the meaning ascribed in the
Employment Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.




EXECUTIVE:




/s/Aditya Mohanty
 
Aditya Mohanty
 





COMPANY:


BIOTIME, INC.





By:         
/s/Michael D. West
   
Michael D. West
   
Co-Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------